Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
with an embedded controller (EC) of the information handling system, executing a guided diagnostic flow module to:
determine that a power-on process has been initiated at the information handling system;
determine whether the EC detected a power sequencing timeout during boot up; and
determine at which power rail boot-up has hung during the power-on process; and
where the EC either determines that the power sequencing timeout has occurred, determining a fault at an issue-experiencing hardware component operatively coupled to the determined power rail;
sending a message from the EC to a timing controller (TCON) of a display panel of the information handling system, to initiate a guided diagnostic flow, the guided diagnostic flow including:
providing, at the display panel via the TCON, diagnostics steps from flash memory as instructions to the user of the information handling system to guide the user to perform a manual manipulation of the issue-experiencing hardware component of the information handling system to address the fault.

Claim 9:
a processor;
a memory;
an embedded controller to initiate an execution of a guided diagnostic flow module to:
determine that a power-on process has been initiated at the information handling system;
determine whether the EC detected a power sequencing timeout; or
determine whether an established hotkey has been actuated during the power-on process to initiate a guided diagnostic flow, the EC to target the guided diagnostic flow to hardware components on a power rail interrupted when a power sequencing time-out, the EC to initiate the guided diagnostic flow to iteratively test plural components on the power rails of a boot-up power sequencing; and
a timing controller (TCON) of a display panel of the information handling system to receive a message from the EC initiating a guided diagnostic flow, the guided diagnostic flow including:
diagnostics steps, presented at the display panel via the TCON, as instructions to the user of the information handling system to direct the user to perform a manual manipulation to diagnose an issue-experiencing hardware component of the information handling system.

Claim 17:
a central processing unit (CPU), a memory, power management unit (PMU);
a non-transitory storage medium; and
an embedded controller (EC) executing code instructions of a diagnostic flow module to determine that a power-on process has been initiated at the information handling system;
the EC to detect a power sequencing timeout or to determine whether an established hotkey has been actuated during the boot process; and
the EC, upon either detected a power sequencing timeout or the actuation of the hotkey, sending a message to a timing controller (TCON) of a display panel of the information handling system, to initiate the guided diagnostic flow, to display, at the display panel via the TCON whether or not the CPU is operating, diagnostics steps as guided instructions to the user of the information handling system to direct the user to perform a manual manipulation to diagnose an issue-experiencing hardware component of the information handling system causing a boot-up process error.

For example, Herzi (US 2016/0378603) discloses automated fault recovery. In some embodiments, an Information Handling System (IHS) includes a processor and a Basic I/O System (BIOS) coupled to the processor, the BIOS having program instructions that, upon execution, cause the IHS to: identify a failure during execution of an Operating System; select, by the BIOS, a given one of a plurality of recovery tools previously registered with the BIOS; and launch the given recovery tool by the BIOS, but does not expressly disclose the above claimed features.
For example, Teshome (US 2016/0378604) discloses providing agentless and/or pre-boot technical support, and Field Replaceable Unit (FRU) isolation. In some embodiments, an Information Handling System (IHS) includes an embedded controller (EC) distinct from any processor or Basic I/O System (BIOS), the EC having program instructions stored thereon that, upon execution, cause the IHS to: implement a network stack independently of an operational status of the processor or BIOS, perform one or more diagnostic operations upon the IHS, and communicate a result of the one or more diagnostic operations to a remote server using the network stack, but does not expressly disclose the above claimed features.
For example, Joshi (US 9,329,923) discloses performing diagnostic testing based on information handling system variables include receiving a first indication specifying diagnostic tests to be performed on an information handling system, receiving a second indication specifying diagnostic test conditions respectively associated with the diagnostic tests, receiving a third indication specifying health condition severity of the information handling system, and receiving a fourth indication specifying a user profile including user usage patterns. Based on the first indication, the second indication, the third indication, and the fourth indication, a schedule for executing diagnostic tests is generated, but does not expressly disclose the above claimed features.

As such, claim 1, 9 and 17 are in condition for allowance. 
Claims 2-8, 10-16 and 18-20 depend from an allowable claim and are thus in condition for allowance for at least this reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/14/2022